IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39963

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 355
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 12, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTIN WYNN TAPPAN,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of fourteen years with a minimum
       period of confinement of two years for possession of methamphetamine with a
       repeat offender enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Justin Wynn Tappan was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1), with a repeat offender enhancement, I.C. § 37-2739.           The district court
sentenced Tappan to a unified term of fourteen years, with a minimum period of confinement of
two years and ordered the sentence to run consecutive to the sentences in two separate cases.
Tappan appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tappan’s judgment of conviction and sentence are affirmed.




                                                   2